Citation Nr: 0003449	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  97-26 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left knee injury.

2.  Entitlement to service connection for the residuals of a 
left ear injury to include hearing loss and tinnitus.

3.  Entitlement to service connection for a genitourinary 
disorder to include an enlarged prostate.

4.  Entitlement to service connection for a right hip 
disorder.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to September 1984.  He also served with the Army National 
Guard from April 1989 to March 1995.  This appeal arises from 
an October 1996 rating decision of the Manchester, New 
Hampshire, regional office (RO) which denied service 
connection for the residuals of a left knee injury, the 
residuals of a left ear injury to include hearing loss and 
tinnitus, a genitourinary disorder to include an enlarged 
prostate, and a right hip disorder.


FINDINGS OF FACT

1.  The veteran has been variously diagnosed as having 
chronic left knee strain, left ear otitis media, left ear 
hearing loss, and tinnitus.

2.  There is no competent medical evidence linking the 
veteran's current left knee or left ear disorder with any 
incident, accident, or disease that occurred during his 
active military service.

3.  The veteran's claim for service connection for the 
residuals of a left knee injury is not plausible.

4. The veteran's claim for service connection for the 
residuals of a left ear injury to include hearing loss and 
tinnitus is not plausible.

5.  Service department records show that the veteran was 
treated for complaints of frequent urination, an enlarged 
prostate, and right hip pain while he was a member of the 
Army National Guard.

6.  There is no competent medical evidence linking the 
veteran's current right hip strain and/or enlarged prostate 
with any period of active duty for training (ACDUTRA) or 
inactive duty for training (INACDUTRA).

7.  The veteran's claim for service connection for a 
genitourinary disorder to include an enlarged prostate is not 
plausible.

8. The veteran's claim for service connection for a right hip 
disorder is not plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
residuals of a left knee injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for the 
residuals of a left ear injury to include hearing loss and 
tinnitus is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The claim of entitlement to service connection for a 
genitourinary disorder to include an enlarged prostate is not 
well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The claim of entitlement to service connection for a 
right hip disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records for the veteran's period of active 
military service are unavailable.  Multiple searches for 
those records through the National Personnel Records Center 
(NPRC) have been negative.

The veteran's April 1989 enlistment examination indicated 
that his ears, eardrums, genitourinary system, lower 
extremities, and musculoskeletal system were normal.  On 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
5
15
0
LEFT
10
0
10
20
15

In February 1992, the veteran slipped and fell on a patch of 
ice while walking from his car to the armory.  He complained 
of pain in his back and groin area.  A statement of medical 
examination and duty status indicated that the veteran was 
seen by medics and taken to a civilian hospital for further 
evaluation.  The veteran was noted to be on inactive duty for 
training (INACDUTRA) when the accident occurred.

The veteran was seen one week later due to complaints of 
abdominal pain that radiated into his back and down his legs.  
He said he had pain in his right groin, and that said pain 
extended down his medial leg to his ankle.  He stated he had 
some weakness in his left knee.  There was midline tenderness 
at T8 and L1.  The right sciatic notch was also tender.  
There was no paravertebral spasm.  Both knees were stable.  
The veteran experienced slight discomfort along the right 
pubic area.  Neurological testing was normal.  The impression 
was low back strain without neurological deficit.  The 
veteran was referred for physical therapy.  He was also 
excused from weekend drills and given a physical profile to 
avoid lifting and prolonged standing.

Treatment notes from the Massena Memorial Hospital show that 
the veteran received physical therapy on a routine basis from 
March to April 1992.  At his initial examination, he 
complained of intermittent back pain especially in the right 
lumbar region and right groin area.  He said he experienced 
transient right side numbness and weakness in both his upper 
and lower extremities.  He endorsed muscle spasm.  Following 
strength and movement testing, the impression was back pain 
and possible pulled groin muscle.  Subsequent treatment notes 
reflect a gradual improvement of the veteran's condition. 

The veteran was evaluated by the family practice clinic at 
Ft. Drum in April 1992.  Although he had been receiving 
ongoing physical therapy for over 45 days, he said he 
continued to experience low back and groin pain.  The 
examiner indicated that the veteran should be excused from 
attending weekend drills.  He also indicated that a return to 
his civilian job was not advisable.  

At a May 1992 follow up examination, the veteran continued to 
complain of right groin pain.  He reported that he had 
stopped going for physical therapy.  There was tenderness 
along the adductors of the left thigh.  There was also 
unevenness along the iliac crests with mild sacroiliac 
dysfunction.  The impression was groin pull/somatic 
dysfunction.  The examiner recommended that the veteran 
undergo additional physical therapy.

The veteran was seen again in July 1992, after receiving 
approximately 30 days of physical therapy.  He reported that 
he was feeling better.  He had increased hip flexion.  There 
was tenderness along the right sacroiliac.  Deep tendon 
reflexes were intact.  The impression was low back strain and 
right adductor strain.

In August 1992, the veteran was evaluated by the orthopedic 
clinic.  He complained of low back pain that radiated down 
his right leg to his foot.  He indicated his right groin was 
especially tender.  He denied experiencing paresthesia with 
sleep.  He also denied having a gastrointestinal or 
genitourinary problems.  He said he had not worked since the 
February 1992 injury.  An examination of the right hip 
revealed a tender groin.  No masses could be felt.  Range of 
motion was from zero to 95 degrees with pain.  X-rays of the 
right hip and pelvis were taken.  The right hip showed no 
fracture.  With the exception a bone island in the neck of 
the left femur, the pelvis was negative.  The impression was 
lumbar strain, atypical right leg symptoms, and right groin 
pain.  

The veteran was seen by B. Bakirtzian, M.D., in October 1992.  
He stated that he continued to experience right groin pain 
despite the fact that he had received several months of 
physical therapy.  He exhibited a flattened lordosis.  He had 
no shift of the shoulders on the pelvis.  There was no pelvic 
obliquity.  Gross manual muscle testing in the lower 
extremities was within normal limits.  The right hip 
demonstrated a decreased range of motion.  There was right 
deep buttock tenderness as well as mild tenderness over the 
trochanteric bursas bilaterally.  There was also acute 
tenderness at the insertion of the adductor group into the 
pelvis/groin.  The assessment was adductor tendonitis, low 
back strain, and possible trochanteric bursitis.  

A subsequent October 1992 report from Dr. Bakirtzian 
indicated that the veteran was experiencing difficulty 
defecating and urinating in addition to his continued groin 
pain.  On examination, he had tenderness in both adductor 
muscles of his hips.  He complained of pain with straight leg 
raising of both legs.  The examiner noted that a recent bone 
scan of the low back and hips had been normal.  The 
impression was adductor tendonitis and "some urological 
problem."  A follow up treatment note dated in November 1992 
indicated that a MRI of the pelvis had been negative.  

In November 1992, the veteran was seen by M.L. Buscemi, M.D., 
due to complaints of dysuria, urinary frequency, and 
nocturia.  He reported having no urinary problems prior to 
February 1992 when he slipped on ice and injured his groin.  
A urinalysis showed 2-5 RBC/HPF without evidence of 
infection.  The urine for 

dipstick was plus one for blood.  Finding that he needed to 
undergo a work-up for hematuria, Dr. Buscemi recommended that 
the veteran be afforded an intravenous pyelogram (IVP), urine 
cystology, and cystoscopy.

The veteran was referred for a Medical Evaluation Board (MEB) 
in November 1992 due to his inability to lift, carry, or do 
any functions that required movement of his back.  He denied 
any injury during his active military service.  His history 
of injuring his back and groin in February 1992 and 
subsequent treatment for the same was discussed.  The results 
of the aforementioned bone scan, x-rays, and MRI were also 
referenced.  The veteran's head, ears, eyes, nose, and throat 
were within normal limits.  A hearing exam was within normal 
limits.  His genitourinary system was normal.  A 
musculoskeletal examination revealed tenderness in the lumbar 
region with marked paraspinous spasm bilaterally.  Straight 
leg raises were limited to 45 degrees on the left due to pain 
in the left groin and limited to 15 degrees on the right due 
to pain in the right groin.  Otherwise, the extremities were 
within normal limits.  The diagnoses were chronic low back 
pain and groin discomfort.

Another MEB was conducted in July 1994.  The veteran 
complained of chronic low back and groin pain.  He said the 
pain in his right groin would often extend from his penis to 
his knee.  He stated that he also experienced periodic pain 
in the left groin.  He further indicated that an injury to 
his left ear and an enlarged prostate should be included 
among the injuries related to his military service.  In this 
regard, the veteran reported that he suffered from mild high 
frequency hearing loss of the right ear, sensorineural 
hearing loss of the left ear with scarred left tympanic 
membrane, an enlarged prostate, and increased urinary 
frequency.  He said his left eardrum was damaged when he was 
traveling in an 880 truck, and that he had been suffering ear 
infections since that time.  He maintained his 
prostate/genitourinary problem was related to his 1992 groin 
injury.  The veteran further indicated that he had arthritis 
in his right and left hips.

On physical examination, the veteran's left tympanic membrane 
was thickened.  However, there was no evidence of 
perforation, cholesteatoma, or active disease.  The right 
tympanic membrane was normal.  On audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
30
30
LEFT
35
20
30
40
40

The veteran's abdomen was soft and without guarding or 
rigidity.  There was no suprapubic tenderness, palpable 
pelvic masses, or herniations.  However, he was very tender 
in both groin areas and down into the medial thighs.  His 
penis appeared normal.  Both testes were descended.  There 
were no varicoceles, cystoceles, or scrotal edema.  The 
veteran had a small bilaterally symmetric prostate with no 
hypertrophy or induration.  No disproportionate urgency was 
demonstrated at exam.  The lower extremities were symmetric 
with rather prominent pelvic flexion on standing.  There was 
no buttock atrophy.  While there was no wasting of the 
thighs, the veteran was exquisitely tender from the area of 
the symphysis pubis on down both medial thighs to the inside 
of his knees.  Thigh adduction increased the symptoms.  He 
was essentially unable to abduct and used a compensatory 
pelvic shift instead.  A urinalysis was positive for a small 
amount of blood.  A March 1994 IVP for micro hematuria was 
noted to have been normal.  The diagnoses were mechanical low 
back pain and chronic groin pain secondary to adductor 
tendonitis.  The examiner recommended that the veteran's 
physical profile be reduced, and that he be returned to duty.

In August 1994, the MEB determined that the veteran's 
mechanical low back pain and chronic groin pain secondary to 
adductor tendonitis were the result of injuries that occurred 
when he was entitled to base pay.  His case was referred to 
the Physical Evaluation Board (PEB).  He was discharged due 
to disability in March 1995.

In August 1995, the veteran filed a claim for service 
connection for damage to his left eardrum, an enlarged 
prostate, the residuals of an injury to his left knee, and 
the residuals of an injury to the groin and back with 
arthritis of the right hip.  He submitted a report of a March 
1994 IVP showing that he had an enlarged prostate.  No other 
genitourinary conditions were noted.

The veteran was afforded a series of VA medical examinations 
in March 1996.  At his general medical examination, he said 
he had been suffering from an enlarged prostate since 1994.  
He complained of frequent nighttime urination.  He stated he 
had occasional "dribbling" and some sharp pain in the 
penis.  He reported that his erectile function was normal.  A 
rectal examination was performed.  In this regard, the 
veteran's prostate was moderately enlarged.  The prostate was 
soft, boggy, and smooth.  There was a sulcus between the 
lobes.  The attachment of the tendons to the pelvic rami 
showed tenderness.  The diagnosis, in pertinent part, was 
prostatic enlargement.

At his orthopedic examination, the veteran reported injuring 
his low back in 1992.  He said he received physical therapy 
for several months, but that he failed to experience any 
significant improvement in his condition.  He complained of 
chronic low back pain that extended into his lower 
extremities.  He gave a history of right hip pain since 1993.  
He also endorsed periodic left knee pain with some 
crepitation.  The range of motion of the veteran's right hip 
was 20 degrees of internal rotation, 30 degrees of external 
rotation, 95 degrees of flexion, zero (0) degrees of 
extension, 40 degrees of abduction, and 30 degrees of 
adduction.  There was mild pain on extremes of motion.  There 
were no areas of swelling, discoloration, or tenderness.  The 
left knee had full extension and 135 degrees of flexion.  
There was crepitation on both flexion and extension.  No 
joint effusion was noted.  An x-ray of the left knee was 
within normal limits.  An x-ray of the right hip revealed no 
evidence of a recent bone injury.  However, there was a mild 
superior acetabular sclerosis and some slight deformity of 
the right femoral head.  The joint space was not narrowed.  
The diagnoses, in pertinent part, were chronic right hip 
strain and chronic left knee strain.  

The veteran was also afforded a VA ear examination in March 
1996.  He said he damaged (ruptured) his left eardrum in 
1977.  Since that time, he stated he had suffered frequent 
ear infections and hearing loss in that ear.  He reported 
that the infections occurred about once a week.  He also 
indicated that he had been experiencing periodic bilateral 
tinnitus since the 1977 ear injury.  The auricles were 
normal.  The left external canal showed some chronic 
inflammatory changes and the left tympanic membrane showed 
some mild scarring.  The tympanums and mastoids were normal.  
There was no active ear disease present.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
25
15
LEFT
25
20
20
40
35

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The diagnoses were hearing loss, left Eustachian tube 
dysfunction, and left chronic external otitis.

By a rating action dated in October 1996, service connection 
for low back strain and groin pain secondary to abductor 
tendonitis was granted.  The claims of service connection for 
right hip arthritis, a genitourinary condition, and the 
residuals of injuries to the left knee and left ear were 
denied. 

The veteran was afforded a personal hearing before the RO in 
March 1997.  He asserted that his current genitourinary 
problem to include an enlarged prostate was a direct result 
of the 1992 fall that had also injured his low back and 
groin.  He said he immediately noticed an increase in his 
need to urinate following the 1992 accident.  He stated that 
subsequent testing eventually showed that he had an enlarged 
prostate.  The veteran opined that he somehow injured his 
penis in 1992, that the injury led to his initial 
genitourinary problems, and finally to his prostate 
condition.  

With regard to his left ear, the veteran maintained that he 
injured said ear in the late 1970s while riding on the back 
of an 880 truck.  He said the truck was driving fast, and 
that the pounding wind damaged his eardrum.  After noticing 
swelling of the ear, he stated that he reported for treatment 
the next day.  He said he was told that his eardrum had been 
damaged.  The veteran asserted he had been experiencing 
problems with his left ear since that time.  These problems 
included frequent ear infections, a gradual loss of hearing, 
and tinnitus.  He testified that hearing loss was 
demonstrated at his 1989 enlistment examination, but that the 
examiner did not think it was disabling enough to disqualify 
him from serving with the National Guard.  He denied seeking 
any professional treatment for any of these conditions.  

The veteran further reported that he injured his left knee in 
1981 when he slipped between a train and the platform.  He 
said he received stitches for a laceration and was on 
crutches for approximately two weeks.  He stated he had a 
scar on his knee.  He contended that the problems with his 
left knee had worsened over the years.  The veteran indicated 
that he had developed crepitation in that knee.  Noting that 
the service medical records from the veteran's period of 
active military service were missing, the veteran's former 
representative indicated that VA had a heightened duty to 
assist him in the development of his claim.  In this regard, 
the representative observed that the RO had yet to inform the 
veteran that he could submit "alternate" evidence to 
support his allegations of injuring his left knee and left 
ear in service.

The veteran submitted a statement from his mother in further 
support of his claim.  While visiting home on leave, she 
recalled that the veteran developed significant ear pain and 
a swollen face.  She said he was taken to an emergency clinic 
for treatment.

In July 1997, the Hearing Officer denied the claims of 
service connection for the residuals of a left knee injury, a 
left ear condition with hearing loss and tinnitus, and a 
genitourinary condition to include an enlarged prostate.  He 
found that the veteran had failed to submit any medical 
evidence that related any current left ear or left knee 
problem with his active military service, active duty for 
training (ACDUTRA), or INACDUTRA.  Observing that the veteran 
was treated for hematuria sometime after his 1992 injury, the 
Hearing Officer stated that said condition was not a ratable 
disability but rather a symptom of an underlying pathology or 
injury.  In this regard, he said the hematuria eventually 
resolved, and that it had not been linked to any chronic 
disability.  He further concluded that there were no findings 
that the veteran's diagnosed enlarged prostate manifested 
during his active service, or that the enlarged prostate was 
a result of a traumatic injury that occurred while serving 
with the Army National Guard.

In a statement received in October 1997, S. Cheng, M.D., 
reported that the veteran had been evaluated for complaints 
of hip and knee pain.  Dr. Cheng stated the veteran had 
degenerative changes of the right hip and knee joints.  He 
stated that a consultation with an orthopedic surgeon had 
been scheduled.  

Medical records from the Manchester VA Medical Center (VAMC) 
dated from March 1997 to October 1997 were associated with 
the claims folder.  Those records show that the veteran 
received evaluations and treatment for, but not limited to, 
irritable bowel syndrome, low back pain, multiple joint pain, 
left otitis, and groin pain.  Of note, the veteran was seen 
in June 1997 for complaints of a productive cough, swelling 
of the left lower lip, and left ear pain.  He was diagnosed 
as having left otitis media with sinusitis and a herpetic 
cold sore.  

The veteran was evaluated for complaints of right knee pain 
in September and October 1997.  In October 1997, he reported 
his right knee would lock up while walking.  He said he 
continued to experience right groin pain with hip flexion and 
weight bearing.  He indicated that he slept with a pillow 
under his right knee to alleviate the pain.  On examination, 
there was no evidence of anterior drawer or lateral 
instability.  There was crepitus of the knee.  Groin pain was 
elicited with internal/external rotation and straight leg 
raising.  The impression was osteoarthritis of the right hip 
and knee.  

Later that month, the veteran was seen for complaints of left 
knee pain as well as right knee pain.  He gave a history of 
injuring his left knee and right groin in service.  He said 
his knee problems had grown progressively worse over time.  
He had a full range of motion of the knees and hips.  There 
was crepitation.  X-rays were noted to have shown 
osteoarthritis of the right hip and knee.  The impression was 
osteoarthritis of the right hip and knee.

The veteran was afforded a VA orthopedic examination in 
November 1997 for the purpose of evaluating his service-
connected low back disability.  There were no pertinent 
findings regarding his hip and/or left knee.

In July 1999, the veteran was afforded a VA general medical 
examination for the express purpose of evaluating his right 
hip and groin condition.  His history of injuring his right 
hip and groin in 1992 and treatment for the same was 
discussed.  Flexion of the hips was to 125 degrees 
bilaterally.  However, pain in the right hip and groin was 
demonstrated with flexion of the right hip.  Range of motion 
of the right hip was diminished slightly with extension and 
abduction, when compared to the left hip.  Deep tendon 
reflexes were equal and active bilaterally.  There was no 
weakness on flexion and extension in either thigh, knee, 
ankle, or toe.  With the pinpoint, there was no lack of 
discrimination in the right groin.  An x-ray of the right hip 
was negative.  The diagnosis was abductor tendonitis of the 
right groin with residual symptoms.  The examiner found that 
acetabular sclerosis was no longer evident, and that repeat 
x-rays of the right hip showed no evidence of any 
degenerative changes.  There was also no evidence of 
trochanteric bursitis.  The examiner indicated that the 
veteran's claims folder had been reviewed.

In July 1999, the claims of service connection for the 
residuals of a left knee injury, the residuals of a left ear 
injury, a genitourinary disorder, and arthritis of the right 
hip were denied.  The RO held there was no evidence 
demonstrating that the veteran has arthritis of the right 
hip.  A supplemental statement of the case was mailed to the 
veteran in August 1999.


II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Where a veteran served 
90 days or more during a period of war, and sensorineural 
hearing loss or arthritis becomes manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Active military service is defined, in part, as active duty 
and any period of ACDUTRA during which the individual was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, or from injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. § 101(24) 
(West 1991).  Neither the presumption of soundness on 
entrance into service, nor the presumption of service 
incurrence for arthritis manifest to a compensable degree 
within the year after service, applies when service was 
ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466 
(1995).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Thus, the threshold question to be 
addressed in this case is whether the veteran has presented 
evidence of a well-grounded claim.  If the veteran has not 
presented a well-grounded claim, the appeal must fail because 
the Board has no jurisdiction to adjudicate the claim.  Boeck 
v. Brown, 6 Vet. App. 14, 17 (1993). 

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Because a well-grounded claim is neither defined by the 
statute nor the legislative history, it must be given a 
commonsense construction.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  However, to be well grounded, a claim must be 
accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement to the requested 
benefits.  Dixon v. Derwinski, 3 Vet. App. 261, 262-263 
(1992).  The Court has held that evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded.  Exceptions to this rule occur when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Murphy, 1 Vet. 
App. at 81.  A claimant would not meet this burden merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  Espiritu, 2 Vet. App. 
at 495.

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in-service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).

A.  Residuals of a Left Knee Injury and 
the Residuals of a Left Ear Injury to include Hearing Loss 
and Tinnitus

The veteran claims to have sustained injuries to his left 
knee and left ear during his active military service. 
Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the veteran.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  However, in the present case, there is no medical 
evidence to establish a causal link between the veteran's 
current left knee or left ear problems and active military 
service.  The veteran has not offered any medical opinion 
that attributes his diagnosed chronic left knee strain to his 
alleged inservice left knee injury.  Similarly, there is no 
credible medical evidence demonstrating a relationship 
between any incident, accident, or disease occurring during 
his military service and his currently diagnosed left ear 
otitis media, left ear hearing loss, and tinnitus.  The 
veteran's opinion that there is an etiological relationship 
between the alleged injuries he sustained to his left knee 
and left ear in service and his current diagnosis of chronic 
left knee strain, left ear otitis media, left ear hearing 
loss, or tinnitus does not meet this standard.  Questions of 
medical diagnosis or causation require the expertise of a 
medical professional.  See Espiritu.  There is no evidence 
that the veteran has the medical background sufficient to 
render such an opinion.

There is also no evidence showing that the veteran's alleged 
left knee injury and left ear injury resulted in any chronic 
disability.  In this regard, the Board of Veterans' Appeals 
(Board) notes that the veteran's lower extremities, ears, and 
tympanic membranes were found to be normal on examination in 
1989.  His hearing was also noted to be within normal limits.  
Moreover, at his 1992 MEB, the veteran denied any history of 
injury during his previous period of active service.

Despite the foregoing, as previously referenced, a claimant 
may still obtain the benefit of § 3.303(b) by providing 
evidence of continuity of symptomatology.  Evidence of 
continuity is determined by symptoms not treatment.  However, 
in determining the merits of a claim, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Equally important, since a lay person is not 
competent to render an opinion pertaining to the diagnosis of 
chronic knee strain, otitis media, hearing loss, or tinnitus, 
medical evidence is required to demonstrate a relationship 
between those disorders and any symptoms experienced post-
service.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Layno v. Brown, 6 Vet. App. 465 (1994).  No such medical 
evidence has been submitted in this case.  

Based on the above, the Board concludes that the veteran has 
not submitted well-grounded claims, and his claims for 
service connection for the residuals of a left knee injury 
and the residuals of a left ear injury to include hearing 
loss and tinnitus must be denied.

As referenced above, the veteran's service medical records 
for his period of active service are unavailable.  In this 
regard, the Board notes that there is a heightened obligation 
to assist the claimant in the development of his case in 
cases where the veteran's service medical records are 
unavailable through no fault of the claimant.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); 38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  Where service 
medical records are unavailable, the heightened duty to 
assist includes the obligation to search for alternate 
methods of proving service connection.  See Moore v. 
Derwinski, 1 Vet. App. 401 (1991).  There is no evidence that 
the RO informed the veteran of the opportunity to submit 
alternate evidence to show incurrence of his alleged left 
knee and left ear injuries.  However, as referenced above, 
the veteran's claims of service connection are being denied 
on the basis that he failed to submit any credible medical 
evidence establishing an etiological relationship between any 
current disorder of the left knee or left ear and his alleged 
inservice injuries.  At this time, the Board finds that no 
useful purpose would be served in Remanding this matter for 
additional development.

B.  Genitourinary Disorder to include an Enlarged Prostate
and Right Hip Disorder

Here, there is no medical evidence to establish a causal link 
between the veteran's current enlarged prostate or right hip 
disorder and military service.  The veteran has not offered 
any medical opinion that attributes his diagnosed enlarged 
prostate, chronic right hip strain, or claimed osteoarthritis 
of the right hip to his military service.  The veteran's 
opinion that there is an etiological relationship between any 
injury that occurred during a period of ACDUTRA or INACDUTRA 
and his current diagnosis of these conditions does not meet 
this standard.  Questions of medical diagnosis or causation 
require the expertise of a medical professional.  See 
Espiritu.  Again, there is no evidence that the veteran has 
the medical background sufficient to render such an opinion.

The Board notes that there are findings of complaints of 
right hip pain, hematuria, and an enlarged prostate while the 
veteran served with the Army National Guard.  There is also 
evidence that the veteran slipped and fell while on INACDUTRA 
in February 1992, and that he sustained injuries to his low 
back and right groin as a result of said fall.  These 
conditions were found to have been incurred in the line of 
duty and were held by the RO to be service connected.  
However, there is no evidence showing that the veteran's 
subsequent development of right hip disability, hematuria, or 
an enlarged prostate was related to the February 1992 fall or 
any other injury that occurred during a period of ACDUTRA or 
INACDUTRA. 

Accordingly, the Board finds that the veteran's claims for 
service connection are not well grounded because there is no 
competent evidence establishing that a current disability of 
the genitourinary system to include an enlarged prostate or a 
right hip disorder are causally related to disease or injury 
incurred during his ACDUTRA or INACDUTRA.


ORDER

Entitlement to service connection for the residuals of a left 
knee injury is denied.

Entitlement to service connection for the residuals of a left 
ear injury to include hearing loss and tinnitus is denied.

Entitlement to service connection for a genitourinary 
disorder to include an enlarged prostate is denied.

Entitlement to service connection for a right hip disorder is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

